DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 7-9 and 12-14, in the reply filed on 1/27/2021 is acknowledged.
Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  the claims depend from non-elected Group I.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 12 depend directly and indirectly from non-elected Group I.  The phrase “R5 and R7 are independently from each other selected from hydrogen OR’” in claim 1 is vague and indefinite as it is not clear since it may be understood as if R5 or R7
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izumi, IZUMI YAJIMA ET AL: "Volatile Flavor Components of Cooked Kaorimai (Scented Rice, O. sativa japonica)", AGRICULTURAL AND BIOLOGICAL CHEMISTRY, vol. 43, no. 12, 9 December 1979 (1979-12-09).
Izumi teaches a foodstuff product comprising flavour modifying composition comprising one or more flavour modifying compounds according for Formula I

    PNG
    media_image1.png
    465
    570
    media_image1.png
    Greyscale


m and n are independently of each other 0 or 1,
R1, R2, R6 and R8 are independently from each other hydrogen or a linear C1-C3 alkyl group,
R3, R4, R9 and R10 represent hydrogen,
R5 and R7 are independently from each other selected from hydrogen OR’, wherein R’ represents a hydrogen or a linear C1-C3 alkyl group,
R11 represents hydrogen or a linear C1-C3 alkyl group; wherein the compound is 2-pyrrolidone; further comprising a solvent and flavorings (See Abs., p. 2425, p. 2428, Table II and p. 2429 wherein alpha- pyrrolidone is 2-pyrrolidone, and the water in the rice is a solvent.).
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 6,627,234).
Johnson (‘234) teaches a foodstuff product comprising flavour modifying composition comprising one or more flavour modifying compounds according for Formula I

    PNG
    media_image1.png
    465
    570
    media_image1.png
    Greyscale

wherein
m and n are independently of each other 0 or 1,
R1, R2, R6 and R8 are independently from each other hydrogen or a linear C1-C3 alkyl group,
R3, R4, R9 and R10 represent hydrogen,
R5 and R7 are independently from each other selected from hydrogen OR’, wherein R’ represents a hydrogen or a linear C1-C3 alkyl group,
R11 represents hydrogen or a linear C1-C3 alkyl group; wherein the compound is 2-pyrrolidone; further comprising a solvent (See Abs., col. 10, l. 22 to col. 11, l. 19.).
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rieth et al. (US 2014/0147395).
Rieth (‘395) teaches a foodstuff product comprising flavour modifying composition comprising one or more flavour modifying compounds according for Formula I

    PNG
    media_image1.png
    465
    570
    media_image1.png
    Greyscale

wherein
m and n are independently of each other 0 or 1,
R1, R2, R6 and R8 are independently from each other hydrogen or a linear C1-C3 alkyl group,
R3, R4, R9 and R10 represent hydrogen,
R5 and R7 are independently from each other selected from hydrogen OR’, wherein R’ represents a hydrogen or a linear C1-C3 alkyl group,
11 represents hydrogen or a linear C1-C3 alkyl group (See paras. 110 and 160 and Claims #1, #13, #19 and #31.);
wherein the compound is 2-pyrrolidone (See para. 160); further comprising a solvent (See Claims #1, #13, #19 and #31 where water is a solvent.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi, IZUMI YAJIMA ET AL: "Volatile Flavor Components of Cooked Kaorimai (Scented Rice, O. sativa japonica)", AGRICULTURAL AND BIOLOGICAL CHEMISTRY, vol. 43, no. 12, 9 December 1979 (1979-12-09).
Izumi teaches the product discussed above, however, fails to expressly teach the claimed amounts of flavor modifying compounds.
The claimed ranges of the compounds are very broad and cover nearly all suitable conceivable amounts for this type of compound.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing that Izumi’s product would have more or less depending on the type and condition of the kaoimai to be consumed.  It would have been within the skill set of a person having ordinary skill in the art at the time .
Claims 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,627,234).
The claimed ranges of the compounds are very broad and cover nearly all suitable conceivable amounts for this type of compound.
Johnson (‘234) teaches the product discussed above, however, fails to expressly teach the claimed amounts of flavor modifying compounds.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to provide more or less flavoring, including the claimed amount, based on consumer preference and the other ingredients in the composition.  Making any adjustments and selections would have been within the skill set of a person having ordinary skill in the art.
Claims 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieth et al. (US 2014/0147395).
The claimed ranges of the compounds are very broad and cover nearly all suitable conceivable amounts for this type of compound.
Rieth (‘395) teaches the product discussed above, however, fails to expressly teach the claimed amounts of flavor modifying compounds.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to provide more or less flavoring, including the claimed amount, based on consumer preference and the other ingredients in the composition.  Making any adjustments and selections would have been within the skill set of a person having ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	January 29, 2021